                       Case 2:16-cv-07349-JVS-AGR Document 307-5 Filed 04/06/20 Page 1 of 2 Page ID
                                                        #:10926


                        1     RUSS, AUGUST & KABAT
                              Marc A. Fenster, SBN 181067
                        2     mfenster@raklaw.com
                              Ben Wang, SBN 228712
                        3     bwang@raklaw.com
                              Andrew D. Weiss, SBN 232974
                        4     aweiss@raklaw.com
                              12424 Wilshire Boulevard
                        5     Twelfth Floor
                              Los Angeles, California 90025
                        6     Telephone: (310) 826-7474
                              Facsimile: (310) 826-6991
                        7
                        8     Attorneys for Plaintiff
                              SPEX TECHNOLOGIES, INC.
                        9
                       10
                                                UNITED STATES DISTRICT COURT
                       11
RUSS, AUGUST & KABAT




                                              CENTRAL DISTRICT OF CALIFORNIA
                       12
                                                           SOUTHERN DIVISION
                       13
                       14
                       15    SPEX TECHNOLOGIES, INC.,              Case No. 2:16-CV-07349-JVS (ARGx)

                       16                      Plaintiff           [PRPOSED] ORDER GRANTING
                                                                   PLAINTIFF SPEX
                       17    v.                                    TECHNOLOGIES, INC.'S
                                                                   MOTION TO TAX COSTS FOR
                       18    APRICORN,                             VISUAL AIDS PURSUANT TO 28
                                                                   U.S.C. § 1920(4) AND L.R. 54-3.12
                       19                      Defendant.

                       20                                          Hearing:
                                                                   Date: May 4, 2020
                       21                                          Time: 1:30 p.m.
                                                                   Place: Courtroom 10C
                       22                                          Judge: Hon. James V. Selna
                       23
                       24
                       25
                       26
                       27
                       28

                                  [PROPOSED] ORDER GRANTING MOTION TO TAX COSTS FOR VISUAL AIDS
                                             PURSUANT TO 28 U.S.C. § 1920(4) AND L.R. 54-3.12
                       Case 2:16-cv-07349-JVS-AGR Document 307-5 Filed 04/06/20 Page 2 of 2 Page ID
                                                        #:10927


                        1         The Court, having reviewed Plaintiff SPEX Technologies, Inc.’s Motion to
                        2    Tax Costs in the amount of $68,188.00 for Visual Aids pursuant to 28 U.S.C. §
                        3    1920(4) and L.R. 54-3.12, HEREBY ORDERS the motion GRANTED.
                        4
                        5
                        6    DATED:                             ____________________________________
                        7                                       Honorable James V. Selna
                        8
                        9
                       10
                       11
RUSS, AUGUST & KABAT




                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                                                                  2
                               [PROPOSED] ORDER GRANTING MOTION TO TAX COSTS FOR VISUAL AIDS
                                          PURSUANT TO 28 U.S.C. § 1920(4) AND L.R. 54-3.12
